DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to Applicant’s Remarks filed on 11/22/2020.
Claims 1 and 9-17 are amended,
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
5.          Claims 1-20 are allowed.

Reasons for Allowance
6.	Regarding the Claim Rejections - 35 USC § 101, claims 1-20 are found patentable under 35 USC § 101 Alice/Mayo two-step framework.	
	Whereas, independent claims 1, 9, and 17 recite an abstract idea of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)), namely detecting, generating, investigating, and tuning transaction alerts, the additional element or combination of elements of “validate, by at least the processor, that the machine learning model is calibrated; determine, by at least the processor, based at least in part on one or more probabilities calculated by the machine learning model, a scenario and segment combination to be tuned; generate, by at least the processor, a tuned threshold value in real-time based at least in part on the one or more probabilities calculated by the machine learning model;  and tune, by at least the processor, the alerting engine by replacing at least one of the one or more threshold values with the tuned threshold value in real-time to cause the threshold line to be adjusted to reduce errors by the alerting engine in classifying events as not suspicious” integrate the abstract idea into a practical application of training a machine learning model to adjust the thresholds of an alerting engine to effect the tuning [See representative independent claims 1, 9, and 17]. Also, same reasons of patentability under 35 USC § 101 apply to all dependent claims (2-8), (10-16), and (18-20) for depending from independent claims (1), (9), and (17). 
7.	Regarding the Claim Rejections - 35 USC § 103, prior art references deemed closest to the claimed invention are: Zoldi et al. (U.S. Pub. No. 2017/0270534), hereinafter, “Zoldi” and Lee et al. (U.S. Pub. No. 2011/0055072), hereinafter, “Lee”.
	Zoldi provide an automated system for detecting risky entity behavior using an efficient frequent behavior-sorted list is disclosed. From these lists, fingerprints and distance measures can be constructed to enable comparison to known risky entities. The lists also facilitate efficient linking of entities to each other, such that risk information propagates through entity associations. These behavior sorted lists, in combination with other profiling techniques, which efficiently summarize information about the entity within a data store, can be used to create threat scores. These threat scores may be applied within the context of anti-money laundering (AML) and retail banking fraud detection systems. A particular instantiation of these scores elaborated here is the AML Threat Score, which is trained to identify behavior for a banking customer that is suspicious and indicates high likelihood of money laundering activity. 
 	Lee provide event processing for detection of suspicious financial activity is disclosed. Financial events can be detected by receiving data from a plurality of 

The following is a formal statement of reasons for allowance over prior art:
8.	Claims 1-20 are allowed because the best prior arts of record, Zoldi et al. (U.S. Pub. No. 2017/0270534), hereinafter, “Zoldi” and Lee et al. (U.S. Pub. No. 2011/0055072), hereinafter, “Lee”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "select, by at least the processor, a set of sampled events from a set of historic events previously divided by an alerting engine into a set of below-the- line events and a set of above-the-line events separated by a threshold line indicating that an event is suspicious, wherein the threshold line is defined at least in part by one or more threshold values; validate, by at least the processor, that the machine learning model is calibrated; determine, by at least the processor, based at least in part on one or more probabilities calculated by the machine learning model, a scenario and segment combination to be tuned; generate, by at least the processor, a tuned threshold value in real-time based at least in part on the one or more probabilities calculated by the machine learning model;  and tune, by at least the processor, the alerting engine by replacing at least one of the one or more threshold values with the tuned threshold value in real-time to cause the threshold line to be adjusted to reduce errors by the alerting engine in classifying events as not suspicious."


	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.      		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert R Niquette/
Primary Examiner, Art Unit 3696
 


/LIZ P NGUYEN/
Examiner, Art Unit 3696